 Case 5:20-cv-11764-JEL-EAS ECF No. 3 filed 07/13/20   PageID.23   Page 1 of 5




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


Steven Willis,

                        Petitioner,       Case No. 20-11764

v.                                        Judith E. Levy
                                          United States District Judge
Heidi L. Washington and Connie
Horton,                                   Mag. Judge Elizabeth A. Stafford

                        Respondents.

________________________________/

 OPINION AND ORDER TRANSFERRING THE PETITION FOR
    WRIT OF HABEAS CORPUS TO THE UNITED STATES
              DISTRICT COURT FOR THE
           WESTERN DISTRICT OF MICHIGAN

     Steven B. Willis, (“Petitioner”), confined at the Chippewa

Correctional Facility in Kincheloe, Michigan, filed a petition for writ of

habeas corpus in this district pursuant to 28 U.S.C. § 2241. In his pro se

application, Petitioner seeks to be released from prison on the sentence

of five to thirty years that he is serving out of the Monroe County Circuit

Court for the crime of safe breaking.1 Petitioner’s claim is based on the


     1    The Court obtained some of the information concerning Petitioner’s
conviction from the Michigan Department of Corrections’ Offender Tracking
                                      1
 Case 5:20-cv-11764-JEL-EAS ECF No. 3 filed 07/13/20       PageID.24   Page 2 of 5




Coronavirus pandemic and his fear that he might contract the disease, in

spite of efforts undertaken by the Michigan Department of Corrections to

prevent the spread of Coronavirus in the prisons. In the interests of

justice, the Court concludes that the proper venue for this petition is in

the Western District of Michigan and orders that the petition be

immediately transferred to that district.

      I. Discussion

      “Writs of habeas corpus may be granted by . . . the district courts

and any circuit judge within their respective jurisdictions.” 28 U.S.C. §

2241(a). “The federal habeas statute straightforwardly provides that the

proper respondent to a habeas petition is ‘the person who has custody

over [the petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434–35 (2004)

(quoting 28 U.S.C. § 2242); see also 28 U.S.C. § 2243 (“The writ, or order

to show cause shall be directed to the person having custody of the person

detained”).

      Petitioner does not challenge his conviction in this petition but

rather the conditions of his confinement, namely, the risk that Petitioner




Information System (OTIS), which this Court is permitted to take judicial notice of.
See Ward v. Wolfenbarger,323 F. Supp. 2d 818, 821, n. 3 (E.D. Mich. 2004).
                                         2
 Case 5:20-cv-11764-JEL-EAS ECF No. 3 filed 07/13/20   PageID.25   Page 3 of 5




might contract Coronavirus while incarcerated. Petitioner seeks

immediate release from custody, alleging that none of the precautions

taken by the Michigan Department of Corrections to protect the prisoners

from contracting the disease are insufficient to prevent the spread of the

disease.

     When a habeas petitioner challenges his or her present physical

confinement, the only proper respondent is the warden of the facility

where the petitioner is being held. See Gilmore v. Ebbert, 895 F.3d 834,

837 (6th Cir. 2018) (citing to Rumsfeld, 542 U.S. at 435).

     For the convenience of parties and witnesses, in the interests of

justice, a district court may transfer any civil action to any other district

or division where it might have been brought. See Weatherford v. Gluch,

708 F. Supp. 818, 819-820 (E.D. Mich. 1988); 28 U.S.C. § 1404(a). When

venue is inappropriate, a court may transfer a habeas petition to the

appropriate federal district court sua sponte. See Verissimo v. I.N.S., 204

F. Supp. 2d 818, 820 (D.N.J. 2002).

     Petitioner is imprisoned at the Chippewa Correctional Facility in

Kincheloe, Michigan, which is located the Northern Division of the

United States District Court for the Western District of Michigan.


                                      3
 Case 5:20-cv-11764-JEL-EAS ECF No. 3 filed 07/13/20   PageID.26   Page 4 of 5




Petitioner does not challenge his conviction but instead challenges the

conditions of his confinement related to the risks associated with the

Coronavirus. A habeas petition filed in the federal court in the district of

a habeas petitioner’s confinement is the proper means of testing the

conditions of the petitioner’s confinement. See Coates v. Smith, 746 F.2d

393, 395 (7th Cir. 1984); See also Perry v. Washington, No. 2:20-CV-

11478, 2020 WL 3077592, at * 1 (E.D. Mich. June 10, 2020) (district court

in the Eastern District of Michigan lacked venue over habeas petitioner’s

claim that his health condition put him at imminent risk of contracting

COVID-19, where the petitioner was incarcerated at a prison located in

the Western District of Michigan).

      The Court orders that the case be transferred to the Western

District of Michigan. “Given the significant liberty interests at stake, the

time-sensitivity” of Petitioner’s claims, as well as the risks to Petitioner’s

“health posed by the rapid spread of COVID-19,” the Court “directs the

Clerk to effectuate the transfer as soon as possible.” Perry v. Washington,

2020 WL 3077592, at * 2.

II. Conclusion




                                      4
 Case 5:20-cv-11764-JEL-EAS ECF No. 3 filed 07/13/20   PageID.27   Page 5 of 5




     For the reasons set forth above, the Court ORDERS the Clerk of

the Court to transfer this case to the United States District Court for the

Western District of Michigan pursuant to 28 U.S.C. § 1404(a).

     IT IS SO ORDERED.

Dated: July 13, 2020               s/Judith E. Levy
Ann Arbor, Michigan                JUDITH E. LEVY
                                   United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 13, 2020.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     5
